SUBSCRIPTION AGREEMENT FOR PREFERRED SHARES OF




GO EZ CORP.




Abraham Dominguez Cinta, the undersigned, does hereby subscribe for One (1)
Preferred Series B shares of the Corporation’s capital stock, par value $0.0001.




I acknowledge and understand that the securities subscribed to herein have not
been registered with the Securities and Exchange Commission under the Securities
Act of 1933, as amended, and cannot be sold unless the securities are
subsequently registered under the Securities Act or unless an exemption from
registration is available.




I, prior to the execution of this Agreement, had stated and represented to the
representatives of the Corporation that I have knowledge and experience in
financial and business matters and I am capable of evaluating the merits and
risks of the investment in the securities subscribed to hereunder.




I agree not to convert at any time the subscribed Preferred Series B shares into
Common Shares of the Corporation to a holding greater than 9.9% of the issued
and outstanding Common Shares of the Corporation.




I acknowledge that prior to the execution of this Agreement, I and/or my
representatives had the opportunity to ask questions of, and receive answers
from the Corporation, or any person acting on the Corporation’s behalf
concerning the terms and conditions of the offering of the securities subscribed
to hereunder, and to obtain additional information on the Corporation.




I acknowledge and understand that no market may exist for the resale of the
subscribed securities.




Dated this 8th day of December, 2014.

[subscriptionagreement3dat001.jpg] [subscriptionagreement3dat001.jpg]

_______________________________

Abraham Cinta




Accepted this 8th day of December, 2014.

[subscriptionagreement3dat002.jpg] [subscriptionagreement3dat002.jpg]

_________________________ _____

Abraham Cinta

Chief-Executive Officer

GO EZ CORP.



